The Honorable John E. Miller State Representative P.O. Box 420 Melbourne, Arkansas 72556-0420
Dear Representative Miller:
This official Attorney General opinion is issued in response to your question regarding the reading requirement for the passage of municipal ordinances.
You have asked:
  If an ordinance has been read for the third time and failed, can it be read again for passage?
It is my opinion that this question is one that will be governed by each municipality.
Municipalities are empowered to enact ordinances. See A.C.A. §14-55-101. They are further authorized to "exercise all powers conferred by the state constitution and the General Assembly generally upon municipalities not contrary" to state law. In my opinion, this authority allows cities to formulate their own procedures for handling situations that are not addressed by state law, as long as they do so in a manner that is not contrary to state law.
The provisions of A.C.A. § 14-55-202, which set forth the reading requirement for the passage of ordinances, do not address the situation that you have described.1 I therefore conclude that these provisions establish a general requirement, and that specific situations that do not fall within their scope can be handled as each municipality chooses, provided the municipality's chosen means of handling the situation is not contrary to the statute's general reading requirements.
It is therefore my opinion that if an ordinance is read three times, a vote is taken, and the ordinance does not pass, the ordinance may be read one additional time before another vote is taken. This approach is not contrary to the general reading requirement that is established by A.C.A. § 14-55-202, because the ordinance will have been read, in actuality, at least three times, as required by the statute.
It should be noted that the city council can, by a two-thirds majority vote, dispense with the reading requirement altogether. See A.C.A. §14-55-202.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 A.C.A. § 14-55-202 provides:
  All bylaws and ordinances of a general or permanent nature shall be fully and distinctly read on three (3) different days unless two-thirds (2/3) of the members composing the municipal council shall dispense with the rule.
It should be noted that this requirement does not apply to certain specified types of ordinances, such as appropriation ordinances and ordinances that are not of a general or permanent nature. See Ops. Att'y Gen. No. 92-027; 96-328.